Exhibit 10.69
EXTERRAN HOLDINGS, INC.
AWARD NOTICE
TIME-VESTED CASH-SETTLED RESTRICTED STOCK UNITS
Exterran Holdings, Inc. (the “Company”) has granted to you (the “Participant”)
restricted stock units under the Amended and Restated Exterran Holdings, Inc.
2007 Stock Incentive Plan (as amended, the “Plan”). All capitalized terms not
explicitly defined in this Award Notice but defined in the Plan shall have the
same meaning ascribed to them in the Plan.
The material terms of your Award are as follows:
     1. Award. You have been granted restricted stock units (the “Award” or
“RSUs”) as provided above.
     2. Grant Date. The Grant Date of this Award is the ”issue date” provided
above.
     3. Vesting. Your Award is subject to a vesting schedule. A portion of your
Award will automatically vest on each of the dates indicated in the vesting
schedule above (each a “Vesting Date”). However, except as set forth in
Sections 4 and 5 below, you must be employed by the Company or one of its
Affiliates at all times from the Grant Date up to and including the applicable
Vesting Date for that portion of the Award to vest.
     4. Termination of Employment. If your employment with the Company or an
Affiliate terminates for any reason (other than as a result of death or
Disability or as provided in Section 5 below), the unvested portion of your
Award will be automatically forfeited on the date of such event unless the
Committee directs otherwise. If your employment with the Company terminates as a
result of your death or Disability, the unvested portion of your Award will
immediately vest in full and all restrictions applicable to your Award will
cease as of that date.
     5. Corporate Change. In the event a Corporate Change occurs,
notwithstanding anything to the contrary in this Award Notice, this section will
govern the vesting of your Award on and after the date the Corporate Change is
consummated.
If a Corporate Change is consummated prior to the final Vesting Date of your
Award, then:
     (a) the portion of your Award that would have vested on the Vesting Date
immediately following the date the Corporate Change is consummated will
automatically vest as of the date the Corporate Change is consummated; and
     (b) the remaining unvested portion of your Award, if any, will continue to
be subject to the original vesting schedule and Vesting Dates;
provided, however, that if your employment with the Company or an Affiliate is
terminated on or after the date a Corporate Change is consummated (i) by the
Company without Cause, (ii) by you for Good Reason (as defined below) or
(iii) as a result of your death or Disability, then the unvested portion of your
Award as of such termination date will automatically vest in full and all
restrictions applicable to your Award will cease as of the date of your
termination of employment. If your employment is terminated by the Company with
Cause or by you without Good Reason on or after the date the Corporate Change is
consummated, then the unvested portion of your Award will be automatically
forfeited on the date of your termination.
For purposes of this Award Notice, unless otherwise provided in a written
agreement between the Company and you, “Good Reason” means the occurrence of any
of the following without your express written consent:

 



--------------------------------------------------------------------------------



 



     (i) A reduction of 10% or more of your base salary;
     (ii) Your being required to be based at any other office or location of
employment more than 50 miles from your primary office or location of employment
immediately prior to the Corporate Change; or
     (iii) The willful failure by the Company to pay you your compensation when
due;
provided, however, unless otherwise provided in a written agreement between the
Company and you, that Good Reason does not exist with respect to a matter unless
you give the Company a notice of termination due to such matter within 20 days
of the date such matter first exists. If you fail to give a notice of
termination timely, you shall be deemed to have waived all rights you may have
under this Award Notice with respect to such matter. The Company will have
30 days from the date of your notice of termination to cure the matter. If the
Company cures the matter, your notice of termination shall be deemed rescinded.
If the Company fails to cure the matter timely, your employment shall be deemed
to have been terminated by the Company for Good Reason at the end of the 30-day
cure period.
     6. Payment. Unless the Award vests by reason of your termination due to
your death, Disability or as provided in Section 5 above, as soon as
administratively practicable after the Vesting Date, but in no event later than
the 60th day following the Vesting Date, for each vested RSU, you will receive a
lump sum cash payment equal to the Fair Market Value of a share of Common Stock
on the applicable Vesting Date. If your Award vests prior to the Vesting Date by
reason of your termination of employment due to your death or Disability or as
provided in Section 5 above, then as soon as administratively practicable after
your termination date, but in no event later than the 60th day following your
termination date (which will be the Vesting Date of the Award in case of vesting
due to death, Disability or as provided in Section 5 above, for each vested RSU,
you (or your estate in the event of your death) will receive a lump sum cash
payment equal to the Fair Market Value of a share of Common Stock on the Vesting
Date.
Except as provided below, this Award is not intended to be subject to
Section 409A of the Code (“Section 409A”) under the short-term deferral
exclusion and will be interpreted and operated consistent with such intent. If
due to another written agreement between the Company and you this Award is
subject to Section 409A, then (i) if you are a “specified employee” within the
meaning of Section 409A as of your termination date (which is a “separation from
service” under Section 409A) and your Award is paid due to your termination,
then (unless otherwise provided in such agreement) your Award will not be paid
until the earliest of (A) the Vesting Date that it would otherwise be paid under
this Award Notice had your employment not terminated prior to such date, (B) the
first business day that occurs following the expiration of six months after your
termination date or (C) your date of death; and (ii) the acceleration of vesting
due to a Corporate Change shall not cause an impermissible payment event under
this Award Notice (i.e., the payment will not be made until or except upon a
Section 409A permissible payment event).
     7. No Stockholder Rights. You will not have the right to vote the shares of
Common Stock underlying your RSUs at any time, nor have the right to any
dividends paid with respect to the shares of Common Stock underlying your RSUs,
or enjoy any other stockholder rights.
     8. Non—Transferability. Prior to vesting, you cannot sell, transfer,
pledge, exchange or otherwise dispose of your RSUs except in accordance with the
Plan.
     9. No Right to Continued Employment. Nothing in this Award Notice
guarantees your continued employment with the Company or any of its Affiliates
or interferes in any way with the right of the Company or its Affiliates to
terminate your employment at any time.
     10. Data Privacy. You consent to the collection, use, processing and
transfer of your personal data as described in this paragraph. You understand
that the Company and/or its Affiliates hold

2



--------------------------------------------------------------------------------



 



certain personal information about you (including your name, address and
telephone number, date of birth, social security number, social insurance
number, etc.) for the purpose of administering the Plan (“Data”). You also
understand that the Company and/or its Affiliates will transfer this Data
amongst themselves as necessary for the purpose of implementing, administering
and managing your participation in the Plan, and that the Company and/or its
Affiliates may also transfer this Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for these purposes. You also understand that you may,
at any time, review the Data, require any necessary changes to the Data or
withdraw your consent in writing by contacting the Company. You further
understand that withdrawing your consent may affect your ability to participate
in the Plan.
     11. Withholding. If your Award is subject to applicable income, employment
and/or social insurance or social security withholding obligations, the Company
and its Affiliates may, in their sole discretion, withhold a sufficient amount
from the amount that is otherwise payable to you pursuant to your Award to
satisfy any such withholding obligations. If necessary, the Company reserves the
right to withhold from your regular earnings an amount sufficient to meet the
withholding obligations.
     12. Plan Governs. This Award Notice is subject to the terms of the Plan, a
copy of which is available at no charge through your Solium account or which
will be provided to you upon request as indicated in Section 15. All the terms
and conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures which may from time to time be established pursuant to
the Plan, are hereby incorporated into this Award Notice. In the event of a
discrepancy between this Award Notice and the Plan, the Plan shall govern.
     13. Modifications. The Company may make any change to this Notice that is
not adverse to your rights under this Notice or the Plan.
     14. Non-Solicitation/Confidentiality Agreement. The greatest assets of the
Company and its Affiliates (“Exterran” in this Section 14) are its employees,
directors, customers, and confidential information. In recognition of the
increased risk of unfairly losing any of these assets, Exterran has adopted this
Non-Solicitation/Confidentiality Agreement as set forth in this Section 14, the
terms of which you accept and agree to by accepting the Award.
     a In order to assist you with your employment-related duties, Exterran has
provided and shall continue to provide you with access to confidential and
proprietary operational information and other confidential information which is
either information not known by actual or potential competitors and third
parties or is proprietary information of Exterran (“Confidential Information”).
Such Confidential Information shall include, without limitation, information
regarding Exterran’s customers and suppliers, employees, business operations,
product lines, services, pricing and pricing formulae, machines and inventions,
research, knowhow, manufacturing and fabrication techniques, engineering and
product design specifications, financial information, business plans and
strategies, information derived from reports and computer systems, work in
progress, marketing and sales programs and strategies, cost data, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of Exterran. You agree, during your employment and at all times
thereafter, not to use, divulge, or furnish or to make accessible to any third
party, company, or other entity or individual, without Exterran’s written
consent, any Confidential Information of Exterran, except as required by your
job-related duties to Exterran.
     b You agree that whenever your employment with Exterran ends for any
reason, (i) you shall return to Exterran all documents containing or referring
to Exterran’s Confidential Information as may be in your possession and/or
control, with no request being required; and (ii) you shall return all Exterran
computer and computer-related equipment and software, and all Exterran property,
files, records, documents, drawings, specifications, lists, equipments and other
similar items relating to Exterran’s business coming into your possession and/or
control during your employment, with no request being required.

3



--------------------------------------------------------------------------------



 



     c In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Exterran disclosing and providing access to Confidential Information, you agree
that you will not, during your employment with, or service to Exterran, and for
one year thereafter, directly or indirectly, for any reason, for your own
account or on behalf of or together with any other person, entity or
organization (i) call on or otherwise solicit any natural person who is employed
by Exterran in any capacity with the purpose or intent of attracting that person
from the employ of Exterran, or (ii) divert or attempt to divert from Exterran
any business relating to the provision of natural gas compression equipment and
related services or oil and natural gas production and processing equipment and
related services without, in either case, the prior written consent of Exterran.
     d You agree that (i) the terms of this Section 14 are reasonable and
constitute an otherwise enforceable agreement to which the terms and provisions
of this Section 14 are ancillary or a part of; (ii) the consideration provided
by Exterran under this Section 14 is not illusory; (iii) the restrictions of
this Section 14 are necessary and reasonable for the protection of the
legitimate business interests and goodwill of Exterran; and (iv) the
consideration given by Exterran under this Section 14, including without
limitation, the provision by Exterran of Confidential Information to you, gives
rise to Exterran’s interests in the covenants set forth in this Section 14.
     e You and Exterran agree that it was both parties’ intention to enter into
a valid and enforceable agreement. You agree that if any covenant contained in
this Section 14 is found by a court of competent jurisdiction to contain
limitations as to time, geographic area, or scope of activity that are not
reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of Exterran, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Exterran.
     f In the event that Exterran determines that you have breached or attempted
or threatened to breach any term of this Section 14, in addition to any other
remedies at law or in equity Exterran may have available to it, it is agreed
that Exterran shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto)
against you prohibiting such breach or attempted or threatened breach by proving
only the existence of such breach or attempted or threatened breach. You agree
that the period during which the covenants contained in this Section 14 are in
effect shall be computed by excluding from such computation any time during
which you are in violation of any provision of this Section 14.
     g You hereby acknowledge that the Award being granted to you under the Plan
is an extraordinary item of compensation and is not part of, nor in lieu of,
your ordinary wages for services you may render to Exterran.
     h You understand that this agreement is independent of and does not affect
the enforceability of any other restrictive covenants by which you have agreed
to be bound in any other agreement with Exterran.
     i Notwithstanding any other provision of this Award, the provisions of this
Section 14 shall be governed, construed and enforced in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof. Any action or proceeding seeking to enforce any provision of this
Section 14 shall be brought only in the courts of the State of Texas or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waives any objection to venue laid
therein.

4



--------------------------------------------------------------------------------



 



     15. Additional Information. If you require additional information
concerning your Award, contact the Company’s Stock Plan Administrator at
281.836.7000 or at mystock@exterran.com. You may also contact the Company’s
third party recordkeeper, Solium, at 877.380.7793 (U.S. and Canada) or
403.515.3909.
     16. Participant Acceptance. If you agree with the terms and conditions of
this Award, please indicate your acceptance in the Solium website
(www.solium.com) by selecting “Accept.” To decline the Award, select “Disagree.”
If within 90 days of the Grant Date you do not accept the Award, indicate in
Solium that you disagree with the terms and conditions of this Award or provide
written notice to the Company’s Stock Plan Administrator, as provided in
Section 15, that you have chosen not to accept the Award, the Award will be
deemed to be accepted.

5